UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
BRIAN B. CORRIETTE,

                      Appellant,

       -against-                                    MEMORANDUM AND ORDER
                                                    Case No. 18-CV-6456
SCHON ENTERPRISES, INC,

                       Appellee.
------------------------------------------------x

Appearances:
For the Appellant:                                  For the Appellee:
AUDREY A. THOMAS                                    SCOTT A. BRODY
245-07 Francis Lewis Boulevard                      Brody, O’Connor, O’Connor, Esqs.
Rosedale, New York 11422                            535 Eighth Avenue, Suite 1401
                                                    New York, New York 10018

BLOCK, Senior District Judge:

       Brian B. Corriette appealed the bankruptcy court’s order granting Schon

Enterprises, Inc., relief from the automatic stay. However, he subsequently moved

to voluntarily dismiss his bankruptcy petition.           The motion was granted and

Corriette obviously did not appeal the dismissal order.

       The automatic stay lasts only while the bankruptcy case is pending. See 11

U.S.C. § 362(c)(2); In re Walerstein, 2008 WL 795327, at *2 (E.D.N.Y. 2008)

(“Pursuant to Section 362, any automatic stay would have terminated upon dismissal

of the case.”). Therefore, Corriette’s appeal seeking to reimpose the stay is moot.



                                                1
See In re Income Prop. Builders, Inc., 699 F.2d 693, 964 (9th Cir. 1982) (“Once the

bankruptcy was dismissed, a bankruptcy court no longer had power to order the stay

or to award damages allegedly attributable to its vacation. A remand by us to the

bankruptcy court would therefore be useless.”). The appeal is dismissed.

      SO ORDERED.



                                            _/S/ Frederic Block__________
                                            FREDERIC BLOCK
                                            Senior United States District Judge
Brooklyn, New York
March 18, 2020




                                        2
